       Case 2:19-cv-00671-KWR-LF Document 33 Filed 03/19/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



ALBERTO JOSE RAMIREZ,

                     Petitioner,

vs.                                                              No. 2:19-cv-00671-KWR-LF



WARDEN LEON MARTINEZ, and
HECTOR H. BALDERAS,

                     Respondents.


             RULE 41(a)(2) FINAL ORDER OF VOLUNTARY DISMISSAL

       THIS MATTER is before the Court on the Motion to Voluntarily Withdraw Petition filed

by Petitioner Alberto Jose Ramirez on March 18, 2021 (Doc. 32). The Court construes the Motion

as a request for voluntary dismissal under Fed. R. Civ. P. 41(a)(2) and will GRANT Petitioner’s

request.

       IT IS ORDERED:

       (1) the Motion to Voluntarily Withdraw Petition filed by Petitioner Alberto Jose Ramirez

on March 18, 2021 (Doc. 32) is GRANTED; and

       (2) Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Prisoner

in State Custody filed July 22, 2019 (Doc. 1) and Amended Petition Under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Prisoner in State Custody filed September 26, 2019 (Doc. 7) are

DISMISSED without prejudice under Rule 41(a)(2) of the Federal Rules of Civil Procedure and

this civil case is CLOSED.

       IT IS SO ORDERED.

                                              1
Case 2:19-cv-00671-KWR-LF Document 33 Filed 03/19/21 Page 2 of 2




                             _____________________________________
                             KEA W. RIGGS
                             UNITED STATES DISTRICT JUDGE




                               2
